 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                   CASE NO. C12-1282JLR

11                             Plaintiff,              ORDER RESCHEDULING
                  v.                                   STATUS CONFERENCE
12
           CITY OF SEATTLE,
13
                               Defendant.
14

15         The court hereby RESCHEDULES the November 1, 2018, status conference in

16   this matter (see 10/23/18 Order (Dkt. # 485)) to Monday, November 5, 2018, at 1:30 p.m.

17         Dated this 26th day of October, 2018.

18

19                                                  A
                                                    JAMES L. ROBART
20
                                                    United States District Judge
21

22


     ORDER - 1
